Title: From Thomas Jefferson to John Jay, 14 February 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Feb. 14. 1787

In the letter of the 8th. instant which I had the honour of writing you, I informed you that the Count de Vergennes was dangerously ill. He died yesterday morning, and the Count de Montmorin is appointed his successor. Your personal knowlege of this gentleman renders it unnecessary for me to say any thing of him.
Mr. Morris, during his office, being authorized to have the medals and swords executed which had been ordered by Congress, he authorised Colo. Humphreys to take measures here for the execution. Colo. Humphreys did so; and the swords were finished in time for him to carry them. The medals not being finished, he desired me to attend to them. The workman who was to make that of Genl. Green, brought me yesterday, the medal in gold, twenty three in copper, and the dye. Mr. Short, during my absence, will avail himself of the first occasion which shall offer of forwarding the medals to you. I must beg leave through you to ask the pleasure of Congress as to the number they would chuse to have struck. Perhaps they might be willing to deposit one of each person in every college of the U.S. Perhaps they might chuse to give a series of them to each of the crowned heads of Europe, which would be an acceptable present to them. They will be pleased to decide. In the mean time I have sealed up the dye, and shall retain it till I am honoured with their orders as to this medal and the others also when they shall be finished. I have the honour to be with sentiments of the most perfect esteem & respect, Sir, your most obedt. & most humble servt.,

Th: Jefferson

